Citation Nr: 1225121	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  03-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of nosebleeds, on an accrued benefits basis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1955 to December 1959.  He died in January 2002.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The appellant's claim for accrued benefits first came before the Board in July 2005, at which time it denied the claim, finding that there was no claim for benefits pending or monetary payments due at the time of the Veteran's death.  The appellant appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO (Regional Office) in Reno, Nevada.  VA will notify the appellant if further action is required.



REMAND

This case revolves around the Veteran's alleged nosebleed problem.

The appellant is the Veteran's surviving spouse.  She has claimed entitlement to service connection for residuals of nosebleeds, on an accrued benefits basis.  Unfortunately, a remand to the Regional Office (RO) is again required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

The Veteran first claimed entitlement to service connection for residuals from nosebleeds in January 1965.  The RO denied the claim in February 1965 and the Veteran did not appeal.  Accordingly, that rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Entitlement to service connection for residuals of nosebleeds was again denied in a January 1987 rating decision.  Again, the Veteran did not appeal that rating decision.  Accordingly, it too is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In February 2002, shortly after the Veteran's death, his surviving spouse filed a claim asserting, among other issues, entitlement to service connection for residuals of nosebleeds on an accrued benefits basis.  She made two primary assertions: first, that an April 1965 letter from the American Red Cross amounted to a Notice of Disagreement (NOD) on that issue, and; second, that a September 1999 letter amounted to an informal claim on that issue.  

The RO denied the claim in a July 2002 rating decision, finding that there was no claim pending at the time of the Veteran's death and that no period monetary benefits were due and payable at the time of the Veteran's death.  The appellant appealed this determination to the Board, which, in July 2005, affirmed the RO's decision.  In turn, the appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

The Court has remanded the claim on three separate occasions.  

Most recently, in May 2010, the Court determined that the April 1965 letter from the American Red Cross did not amount to a Notice of Disagreement (NOD).  This finding effectively affirms the Board's prior determinations in this case.  This issue is no longer before the VA.    

However, the Court also found that a September 1999 letter did amount to an informal claim on behalf of the Veteran.  This is essentially a new finding from the Veterans Court, not previously found in the two prior determinations from the Veterans Court on this nosebleed issue. 

The Board notes that the RO's July 2002 rating decision denied the appellant's claim on the basis of there having been no pending claim at the time of the Veteran's death.

The RO has not considered whether new and material evidence may have been submitted sufficient to reopen the claim of entitlement to service connection for residuals of nosebleeds based on this informal claim in September 1999, three years before the Veteran denied in January 2002.
 
Under normal circumstances, as no rating action has been issued on this 1999 claim, the Board would simply refer this issue to the RO for initial consideration.  However, in light of the Court's specific finding, the Board has determined that a remand is warranted.  See generally, Manlincon v. West, 12 Vet. App. 238 (1999).  The appellant's claim for entitlement to VA benefits is to be considered as a claim to reopen the issue of entitlement to service connection for residuals of nosebleeds, on an accrued benefits basis.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  In addition, this case involves the predicate determination of whether new and material evidence has been received.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate the element or elements requires to establish service connection that were found insufficient in the previous denial.  Id.  The RO should ensure that it provides the appellant with proper notice. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the appellant with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That notice should advise the appellant of what evidence and information is necessary to reopen the issue of entitlement to service connection for residuals of nosebleeds on an accrued benefits basis, and what information is necessary to substantiate the elements required to establish whether the appellant is entitlement to those benefits.  The appellant should be afforded an appropriate period of time for response to all written notice and development as required by VA law.  

2.  Adjudicate the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of nosebleeds, on an accrued benefits basis, since the previous denial of this claim in January 1987, based on a finding that the  September 1999 letter was an informal claim.

The appellant and her representative should be provided a copy of that rating action and afforded an appropriate period of time for response.   

In this regard, it is important to note that this issue will not before the Board unless that appellant and/or the representative files a notice of disagreement with the rating action, and then files a timely substantive appeal after the RO has issued a statement of the case.  No other issue is before the Board at this time.  
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



